DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 03/16/2021 has been approved.

EXAMINER’S AMENDMENT
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Ryan Davis (REG. NO. 68,412) on 03/16/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. 	(Currently Amended) A method comprising: 
receiving, via a switch, an address resolution protocol (ARP) request, the switch configured to receive ARP requests to resolve a media access control (MAC) address of a default gateway Internet Protocol (IP) address of a router in a first cloud environment; 
detecting whether a malfunction of the router exists;   
returning an ARP response including the[[a]] MAC address of the router in the first cloud environment corresponding to the default gateway IP address unless the malfunction of the router has been detected; and
returning the ARP response including another MAC address of a second router in a second cloud environment that is distinct from the first cloud environment when the malfunction of the router has been detected.


3. 	(Original) The method of claim 1, wherein the ARP request is sent from a virtual machine in a public cloud and is for a router MAC address. 
4. 	(Original) The method of claim 3, wherein the router is a fabric router.
5. 	(Original)  The method of claim 3, wherein the router MAC address is a private router in a private cloud.
6. 	(Original) The method of claim 3, further comprising: 
migrating the virtual machine from the public cloud to a private cloud; 
receiving another ARP request sent from another virtual machine in the private cloud; and 
fabricating another ARP response including another MAC address of another router in the private cloud when the malfunction of the router has been detected.
7. 	(Original) The method of claim 3, further comprising: 
receiving another ARP request sent from another virtual machine in a private cloud; and 
fabricating another ARP response including another MAC address of another router in the private cloud.
8. 	(Currently Amended) A non-transitory computer-readable medium having computer readable instructions stored on the non-transitory computer-readable medium that, when executed, are effective to cause a computer to: 
receive, via a switch, an address resolution protocol (ARP) request, the switch configured to receive ARP requests to resolve a media access control (MAC) address of a default gateway Internet Protocol (IP) address of a router in a first cloud environment; 

return an ARP response including the[[a]] MAC address of the router in the first cloud environment corresponding to the default gateway IP address unless the malfunction of the router has been detected; and
return the ARP response including another MAC address of a second router in a second environment that is distinct form the first cloud environment when the malfunction of the router has been detected.
9. 	(Original) The non-transitory computer-readable medium of claim 8, wherein the instructions are effective to send a gratuitous ARP message to a virtual machine with a private router address when the router is not present or detected to be malfunctioning.
10. 	(Original)  The non-transitory computer-readable medium of claim 8, wherein the ARP request is sent from a virtual machine in a public cloud for a router MAC address, and the router is a fabric router.
11. 	(Original) The non-transitory computer-readable medium of claim 10, wherein the instructions are effective to migrate the virtual machine from the public cloud to a private cloud, and return a private router address after the virtual machine has been migrated. 
12. 	(Currently Amended) A system comprising: 
at  least one processor; and
a computer-readable memory coupled to the at least one processor, the memory including instructions stored therein that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving an address resolution protocol (ARP) request to resolve a media access control (MAC) address of a default gateway Internet Protocol (IP) address of a router in a first cloud environment; 
detecting whether a malfunction of the router exists;
the[[a]] MAC address of the router in the first cloud environment corresponding to the default gateway IP address unless the malfunction of the router has been detected; and
returning the ARP response including another MAC address of a second router in a second cloud environment that is distinct from the first cloud environment when the malfunction of the router has been detected.
13. 	(Original) The system of claim 12, wherein the ARP request is sent from a virtual machine in a public cloud and is for a router MAC address.

14. 	(Original) The system of claim 13, wherein the router is a fabric router.
15. 	 (Original) The system of claim 13, wherein the router MAC address is a private router in a private cloud.
16. 	(Original) The system of claim 13, wherein the operations include: 
migrating the virtual machine from the public cloud to a private cloud; 
receiving another ARP request sent from another virtual machine in the private cloud; and 
fabricating another ARP response including another MAC address of another router in the private cloud when the malfunction of the router has been detected.
17. 	(Original) The system of claim 13, wherein the operations include:
receiving another ARP request sent from another virtual machine in a private cloud; and 
fabricating another ARP response including another MAC address of another router in the private cloud.

18. 	(Original) The system of claim 13, further comprising: 
	a virtual supervisor module in a private cloud configured enable a gateway extension in the public cloud to intercept the ARP request.

wherein, 
the default gateway extension includes a configuration web page, and
the configuration web page includes a plurality of IP address. 

20. 	(Currently Amended) The system of claim 12, wherein the operations include load balancing by intercepting only a portion of the ARP request[[s]].

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, receive an address resolution protocol request to resolve a media access control (MAC) address of a default gateway Internet Protocol (IP) address of a router in a first cloud environment; detect whether a malfunction of the router exists; when the malfunction of the router has not been detected, return an address resolution protocol response including the MAC address of the router in the first cloud environment; when the malfunction of the router has been detected, return the address resolution protocol response including another MAC address of a second router in a second cloud environment, the second cloud environment is distinct from the first cloud environment, in light of other features described in independent claims 1, 8, and 12.
Jain et al. (US 2014/0064148 A1) discloses a switch receives an address resolution protocol request from a first host; the switch responds to the address resolution protocol with an address resolution protocol response to provide the host with a MAC address; the response provides the host with the network designated router MAC address advertised by router.  Jain does not explicitly disclose detect whether a malfunction of the router exists; when the malfunction of the router has not been detected, return an address resolution protocol response including the MAC address of the router in the first cloud environment; when the malfunction of the router has been detected, return the address 
Chiang et al. (US 2014/0143591 A1) discloses a switch sends an ARP request by broadcast to each of the routers in a standby group to thereby resolve the virtual MAC address corresponding to the virtual IP address of the virtual router representing the standby group; when active router receives the ARP request, the active router sends an ARP reply to the switch, sends a “Hello” message to standby router within a same standby group to inform standby router that the active router has replied to the ARP request; after receiving the ARP reply, the switch forwards the incoming message to the active router to determine a route; if the standby router has not yet received the “Hello” message before holdtime timer expires, the standby router will not only infer that the active router has failed and enter the active state to become a new active router, but also sends the ARP reply in response to the ARP request to provide the “virtual MAC address” of the virtual router; after receiving the ARP reply from the standby router, the switch forwards the incoming message to the standby router, which has become the new active router, for determining a route.  Chiang does not explicitly disclose detect whether a malfunction of the router exists; when the malfunction of the router has not been detected, return an address resolution protocol response including the MAC address of the router in the first cloud environment; when the malfunction of the router has been detected, return the address resolution protocol response including another MAC address of a second router in a second cloud environment, the second cloud environment is distinct from the first cloud environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/16/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447